—Judgment, Supreme Court, New York County (John Bradley, J.), rendered June 30, 1998, convicting defendant, after a jury trial, of attempted robbery in the first degree, attempted robbery in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, 6 years and 1 year, respectively, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request for removal of his counsel and for permission to proceed pro se. The court conducted an adequate inquiry of defendant’s counsel. Further, the application was made after five of the People’s seven witnesses had testified, and defendant did not establish “compelling circumstances” warranting a mid-trial change of status (People v McIntyre, 36 NY2d 10, 17). Defendant’s conclusory and unsubstantiated attacks on his counsel’s performance did not establish compelling circumstances. Concur — Rosenberger, J. P., Nardelli, Tom, Mazzarelli and Rubin, JJ.